 



                                   

EXHIBIT 10.11
EMPLOYMENT AGREEMENT
     EMPLOYMENT AGREEMENT dated as of January 16, 2006 (this “Agreement”),
between AMERICAN CASINO & ENTERTAINMENT PROPERTIES LLC (the “Company”), having
an address at 2000 Las Vegas Boulevard South, Las Vegas, Nevada 89104, and
Ms. Denise Barton (the “Employee”), having an address at 3149 Sterlingshire
Drive, Las Vegas, NV 89146.
1. Employment
Upon the terms and conditions hereinafter set forth, the Company hereby agrees
to employ Employee and Employee hereby agrees to become employed by the Company.
During the Term of Employment (as hereinafter defined), Employee shall be
employed in the position of Chief Financial Officer of the Company and shall
also act as Chief Financial Officer of such affiliates of the Company as may be
designated (the “Designated Affiliates”) from time to time by the board of
directors of American Entertainment Properties Corp., the sole member of the
Company (the “Board”). Employee shall perform such duties as are specified from
time to time by the Company, the Board and the Designated Affiliates. Employee
shall serve in such capacities at the pleasure of the Board. Employee shall
report to and be under the supervision of the President of the Company or the
President’s designee and such other persons as shall be designated from time to
time by the Board.
During the Term of Employment, Employee shall devote all of her professional
attention, on a full time basis, to the business and affairs of the Company and
the Designated Affiliates, shall use her best efforts to advance the best
interest of the Company and the Designated Affiliates and shall comply with all
of the policies of the Company and the Designated Affiliates, including, without
limitation, such policies with respect to legal compliance, conflicts of
interest, confidentiality and business ethics as are from time to time in
effect.
During the Term of Employment, the Employee shall not, without the prior written
consent of the Company, directly or indirectly render services to, or otherwise
act in a business or professional capacity on behalf of or for the benefit of,
any other Person (as hereafter defined) as an employee, advisor, independent
contractor, agent, consultant, representative or otherwise, whether or not
compensated.
2. Term
The employment period shall commence as of January 16, 2006 and shall continue
through the period (the “Term of Employment”) ending on March 31, 2007 (the
“Expiration Date”), unless earlier terminated as set forth in this Agreement.
3. Compensation

1



--------------------------------------------------------------------------------



 



For all services to be performed by Employee under this Agreement, during the
Term of Employment, the Employee shall be compensated in the following manner:
(a) Base Compensation
The Company will pay Employee a salary (the “Base Salary”) at an annual rate of
$350,000. The Base Salary shall be payable in accordance with the normal payroll
practice of the Company (but no less frequently than bi-weekly). The Base Salary
shall be reviewed on an annual basis for increase under the Company’s normal
performance review process, which occurs in March of each year and shall become
effective during the first pay period in April. The Company is under no
obligation to grant any such increases and any such increases may be granted or
withheld in the sole discretion of the Company.
(b) Bonus Compensation
In the event that, during the Term of Employment, the Company shall develop a
management incentive plan applicable to all executive management employees of
the Company, Employee shall be eligible to participate in such plan, if any, on
a basis proportionate to her compensation level and level of activity to
contribute to the Company’s success, as determined in the sole discretion of the
Board (“Bonus Compensation”).
(c) Taxes
All amounts paid by the Company to Employee under or pursuant to this Agreement,
including, without limitation, the Base Salary and any Bonus Compensation, or
any other compensation or benefits, whether in cash or in kind, shall be subject
to normal withholding and deductions imposed by any one or more local, state or
federal governments.
4. Termination
This Agreement shall terminate (subject to Section 10(f) below) and the Term of
Employment shall end, on the first to occur of (each a “Termination Event”):

  (a)   The Expiration Date;     (b)   The death of Employee or the total or
partial disability that, in the judgment of the Company, renders Employee, with
or without reasonable accommodation, unable to perform her essential job
functions for the Company for a period of at least 45 consecutive business days;
    (c)   The discharge of Employee by the Company with or without Cause (as
defined below); or     (d)   The resignation of Employee (and without limiting
the effect of such resignation, Employee agrees to provide the Company with not
less than 30 days prior written notice

2



--------------------------------------------------------------------------------



 



      of her resignation).

The Company may discharge Employee at any time, for any reason or no reason,
with or without Cause, in which event Employee shall be entitled only to such
payments as are set forth in Section 5 below. As used herein, “Cause” is defined
as Employee’s: (i) failure to (x) perform the duties assigned to her or
(y) comply with the instructions given to her; (ii) personal misconduct or
insubordination; (iii) impairment due to alcohol or substance abuse;
(iv) conviction of a crime or being charged with a felony; (v) violation of a
federal or state securities law or regulation; (vi) commission of an act of
moral turpitude or dishonesty relating to the performance of her duties
hereunder; (vii) failure to comply with any of the terms of this Agreement;
(viii) breach of any of her obligations set forth in Section 6 below; (ix) any
revocation or suspension by any state or local authority of Employee’s required
license(s) to be the Chief Financial Officer (or similar position) of the
Company; or (x) any act or failure to act by Employee which causes any gaming or
other regulatory authority having jurisdiction over the Company, the Designated
Affiliates or any of their affiliates to seek any redress or remedy against the
Employee, the Company, any Designated Affiliate or any of their affiliates.
5. Effect of Termination
In the event of termination of Employee’s employment hereunder, all rights of
Employee under this Agreement, including all rights to compensation, shall end
and Employee shall only be entitled to be paid the amounts set forth in this
Section 5 below.

  (a)   In the event that the Term of Employment ends (i) for the reason set
forth in Section 4(a) above (i.e., Expiration Date), or (ii) for any of the
reasons set forth in Section 4(b) above (i.e. death or disability), or (iii) for
the reason set forth in Section 4(d) above (i.e. resignation), other than a
resignation within six (6) months following a Change of Control (as hereafter
defined), which shall be governed by paragraph 5(b) below, or (iv) due to the
discharge of Employee by the Company for Cause, then, in lieu of any other
payments of any kind (including, without limitation, any severance payments),
Employee shall be entitled to receive, within thirty (30) days following the
date on which the Termination Event in question occurred (the “Clause (a)
Termination Date”) any amounts of: (A) Base Salary due and unpaid to Employee
from the Company as of the Clause (a) Termination Date; and (B) Bonus
Compensation earned, due and unpaid to Employee from the Company as of the
Clause (a) Termination Date.     (b)   In the event that the Term of Employment
ends (i) due to the discharge of the Employee by the Company without Cause
(which the Company is free to do at any time in its sole and absolute
discretion) or (ii) by the Employee for Good Reason (as hereinafter defined)
within six (6) months following a Change of Control, then, in lieu of any other
payments of any kind (including, without limitation, any severance payments),
Employee shall be entitled to receive, within thirty (30) days following the
date on which the Termination Event in question occurred (the “Clause
(b) Termination Date”):

3



--------------------------------------------------------------------------------



 



  (i)   any amounts of Base Salary and previously earned Bonus Compensation due
and unpaid to Employee from the Company as of the Clause (b) Termination Date;
and     (ii)   a lump-sum payment in the amount equal to one year’s Base Salary,
payment of which shall be conditioned upon execution of a settlement and release
agreement in form and substance acceptable to the Company.

For the purpose of this Paragraph 5, any Bonus Compensation shall be deemed
earned and to become due with respect to any year on the last business day of
February of the year following the year with respect to which the applicable
performance targets (“Targets”) are computed, provided that Employee is employed
by the Company on such last business day of February. By way of example, any
Bonus Compensation with respect to 2005 Targets shall be deemed earned and to
become due on February 28, 2006.
6. Non-Disclosure
During the Term of Employment and at all times thereafter, Employee shall hold
in a fiduciary capacity for the benefit of the Company, each Designated
Affiliate and each of their affiliates, respectively, all secret or confidential
information, knowledge or data, including, without limitation, trade secrets,
identity of investments, identity of contemplated investments, business
opportunities, valuation models and methodologies, relating to the business of
the Company, the Designated Affiliates or their affiliates, and their respective
business as, (i) obtained by Employee at any time during Employee’s employment
by the Company and (ii) not otherwise in the public domain (“Confidential
Information”). Employee also agrees to keep confidential and not disclose to any
unauthorized Person any personal information regarding any controlling Person of
the Company, the Designated Affiliates or any of their affiliates and any member
of the immediate family of any such Person (and all such personal information
shall be deemed “Confidential Information” for the purposes of this Agreement).
Employee shall not, without the prior written consent of the Company: (i) except
to the extent compelled pursuant to the order of a court or other body having
jurisdiction over such matter or based upon the advice of counsel that such
disclosure is legally required, communicate or divulge any Confidential
Information to anyone other than the Company and those designated by the
Company; or (ii) use any Confidential Information for any purpose other than the
performance of her duties as an employee of the Company. Employee will assist
the Company, at the Company’s expense, in obtaining a protective order, other
appropriate remedy or other reliable assurance that confidential treatment will
be accorded any Confidential Information disclosed pursuant to the terms of this
Agreement.
In no event shall Employee during or after her employment hereunder, disparage
the Company, the Designated Affiliates, any controlling Person of the Company,
the Designated Affiliates, their respective affiliates and family members or any
of their respective officers, directors or employees.

4



--------------------------------------------------------------------------------



 



All processes, technologies, intellectual property and inventions (collectively,
“Inventions”) conceived, developed, invented, made or found by Employee, alone
or with others, during the Term of Employment, whether or not patentable and
whether or not on the Company’s time or with the use of the Company’s facilities
or materials, shall be the property of the Company and shall be promptly and
fully disclosed by the Employee to the Company. Employee shall perform all
necessary acts (including, without limitation, executing and delivering any
confirmatory assignments, documents, or instruments requested by the Company) to
vest title to any such Inventions in the Company and to enable to the Company,
at its expense, to secure and maintain domestic and/or foreign patents or any
other rights for such Inventions.
7. Non-Compete
(a) During the Term of Employment and, unless Employee’s employment is
terminated by the Company without Cause or this Agreement is not renewed or
extended following the Expiration Date, for a period of one (1) year following
the last day of Employee’s employment by the Company, Employee will not, either
directly or indirectly, as principal, agent, owner, employee, partner, investor,
shareholder (other than solely as a holder of not more than 1% of the issued and
outstanding shares of any public corporation), consultant, advisor or otherwise
howsoever own, operate, carry on or engage in the operation of or have any
financial interest in or provide, directly or indirectly, financial assistance
to or lend money to or guarantee the debts or obligations of any Person carrying
on or engaged in any business that is competitive with or similar to the
business conducted by the Company, the Designated Affiliates or any of their
subsidiaries which is located in or within fifty (50) miles of any locations in
which the Company, the Designated Affiliates or any of their subsidiaries are
doing business.
(b) Employee covenants and agrees with the Company and its subsidiaries that,
during Employee’s employment by the Company and for one (1) year following the
last day of Employee’s employment by the Company, Employee shall not directly,
or indirectly, for herself or for any other Person:

  (i)   solicit, interfere with or endeavor to entice away from the Company, any
Designated Affiliate or any of their subsidiaries or affiliates, any customer,
client or any Person in the habit of dealing with any of the foregoing;     (ii)
  interfere with, entice away or otherwise attempt to obtain the withdrawal of
any employee of the Company, any Designated Affiliate or any of their
subsidiaries or affiliates; or     (iii)   advise any Person not to do business
with the Company, any Designated Affiliate or any of their subsidiaries or
affiliates.

Employee represents to and agrees with the Company that the enforcement of the
restrictions contained in Section 6 and Section 7 (the Non-Disclosure and
Non-Compete sections respectively) would not be unduly burdensome to Employee
and that such restrictions are reasonably necessary to protect the legitimate
interests of the Company. Employee agrees that

5



--------------------------------------------------------------------------------



 



the remedy of damages for any breach by Employee of the provisions of either of
these sections may be inadequate and that the Company shall be entitled to
injunctive relief, without posting any bond. This section constitutes an
independent and separable covenant that shall be enforceable notwithstanding any
right or remedy that the Company may have under any other provision of this
Agreement or otherwise.
8. Benefits
During the Term of Employment, Employee shall be entitled to receive certain
healthcare and other similar employee welfare benefits comparable to those
received by other employees of the Company at a similar pay level and/or
position with the Company as such may be provided by the Company in its sole and
absolute discretion from time to time.
In the event that, during the Term of Employment, the Company awards to its
executives stock options or restricted stock in anticipation of a public
offering, Employee shall be eligible to receive an award of such options or
restricted stock; provided, however, that the decision to make any such award to
Employee and the amount of any such award shall be subject to the review and
approval of the Board, in its sole and absolute discretion.
9. Definitions
For purposes of this Agreement only, the following definitions shall apply:
“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time. The terms “Beneficially Owns” and
“Beneficially Owned” have a corresponding meaning.
“Change of Control” means the consummation of any transaction (including,
without limitation, any merger or consolidation), the result of which is that
any Person, other than Carl Icahn or the Related Parties, becomes the Beneficial
Owner, directly or indirectly, of more than 50% of the Voting Stock of the
Company, measured by voting power rather than number of shares.
The Employee shall have “Good Reason” to terminate her employment following a
Change of Control only if: (i) the Company fails to provide compensation or
benefits that the Company is obligated to provide under paragraph 3 above and
the failure is not remedied within 30 days after the Company receives written
notice from the Employee of such failure; or (ii) the Company assigns the
Employee duties, responsibilities or reporting relationships not contemplated by
paragraph 1 above without her consent, or limits her duties or responsibilities
contemplated by paragraph 1 above in any respect materially detrimental to her,
and in either case the situation is not remedied within 30 days after the
Company receives written notice from the Employee of the situation; or (iii) the
Company relocates her office to an area that is more than 50 miles in radius

6



--------------------------------------------------------------------------------



 



from the Las Vegas Metropolitan area without her written consent and the
situation is not remedied within 30 days after the Company receives written
notice from the Employee of the situation.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor thereto.
“Person” means any individual, entity or group within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act, other than employee benefit
plans sponsored or maintained by the Company or by entities controlled by the
Company.
“Related Parties” means: (1) Carl Icahn, any spouse and any child, stepchild,
sibling or descendant of Carl Icahn; (2) any estate of Carl Icahn or of any
person identified in clause (1); (3) any person who receives a beneficial
interest in any estate identified in clause (2) to the extent of such interest;
(4) any executor, personal administrator or trustee who holds such beneficial
interest in the Company for the benefit of, or as fiduciary for, any person
identified in clauses (1), (2) or (3) to the extent of such interest; (5) any
corporation, partnership, limited liability company, trust, or similar entity,
directly or indirectly owned or controlled by Carl Icahn or any other person or
persons identified in clauses (1), (2), (3) or (4); and (6) any not-for-profit
entity not subject to taxation pursuant to Section 501(c)(3) of the Internal
Revenue Code or any successor provision to which Carl Icahn or any person
identified in clauses (1), (2), (3) or (4) above contributes his beneficial
interest in the Company or to which such beneficial interest passes pursuant to
such person’s will.
“Voting Stock” means, with respect to any Person that is (a) a corporation, any
class or series of capital stock of such Person that is ordinarily entitled to
vote in the election of directors thereof at a meeting of stockholders called
for such purpose, without the occurrence of any additional event or contingency,
(b) a limited liability company, membership interests entitled to manage, or to
elect or appoint the Persons that will manage the operations or business of the
limited liability company, or (c) a partnership, partnership interests entitled
to elect or replace the general partner thereof.
10. Miscellaneous

  (a)   This Agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof and supersedes all previous written, and
all previous or contemporaneous oral negotiations, understandings, arrangements,
and agreements.     (b)   This Agreement and all of the provisions hereof shall
inure to the benefit of and be binding upon the legal representatives, heirs,
distributees, successors (whether by merger, operation of law or otherwise) and
assigns of the parties hereto; provided, however, that Employee may not delegate
any of Employee’s duties hereunder, and may not assign any of Employee’s rights
hereunder, without the prior written consent of the Company, which may be
withheld in its sole and absolute discretion.

7



--------------------------------------------------------------------------------



 



  (c)   This Agreement will be interpreted and the rights of the parties
determined in accordance with the laws of the United States applicable thereto
and the internal laws of the State of New York.     (d)   Employee covenants and
represents that she is not a party to any contract, commitment or agreement, nor
is she subject to, or bound by, any order, judgment, decree, law, statute,
ordinance, rule, regulation or other restriction of any kind or character, which
would prevent or restrict her from entering into and performing her obligations
under this Agreement.     (e)   Employee acknowledges that she has had the
assistance of legal counsel in reviewing and negotiating this Agreement.     (f)
  This Agreement and all of its provisions, other than the provisions of
Section 5, Section 6, Section 7 and Section 10 hereunder (which shall survive
termination), shall terminate upon Employee ceasing to be an employee of the
Company for any reason.

8



--------------------------------------------------------------------------------



 



AMERICAN CASINO & ENTERTAINMENT PROPERTIES LLC
By: American Entertainment Properties Corp., its sole member

          By:  
/s/ Richard P. Brown
 
Richard P. Brown
President and CEO
        
 
    EMPLOYEE:        
 
    By:  
/s/ Denise Barton
 
        
Denise Barton

   

[Signature page to Employment Agreement between ACEP and Denise Barton]

9